DETAILED ACTION
This office action is in response to the RCE filed on 09/28/2021.
Claims 1-21 are pending in the application and have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered.

Allowable Subject Matter
Claims 1-21 are allowed. The claims recite the following subject matter which, in combination with the rest of the claim language, is not taught by the closest prior art: “a control bus configurable by the configuration data to form signal routes in the control barrier network; and a plurality of logic units having inputs and outputs connected to the control bus and to the array of processing units, a logic unit in the plurality of logic units operatively coupled to the processing unit in the array of processing units and configurable by the configuration data to consume source tokens and the status signal from the processing unit on the inputs and to produce barrier tokens and the enable signal on the outputs based on the source tokens and the status signal on the inputs.” Specifically, neither the Smith 1 reference (U.S. Patent 9,158,575) nor the Smith 2 reference (EP 2441013) teaches the concept of a logic unit that produces multiple barrier tokens based on a single status signal in the context of the rest of the claimed invention. The claims are therefore allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY S FAHERTY/Primary Examiner, Art Unit 2183